Exhibit 10.13
 
Agreement on Short-term Loans from Shanghai Pudong Development Bank
 
No: 70012006280806
 
Borrower: Wuhan Blower Co., Ltd.
Legal Address: Cang Long Dao Science Park, Jiangxia District, Wuhan
Mailing Address:
 
Lender: Shanghai Pudong Development Bank Wuhan Branch
Address:
 
Whereas the borrower applies for short-term loans from the lender, the parties
hereby enter into this Agreement for observation in accordance with relative
laws, regulations and provision of the People’s Republic of China.
 
Article 1 Loan
 
1.1 The loan currency under this Agreement is RMB, the cap amount of which is
Sixteen Millionin Words), and effective evidence for debt owned by the borrower
is subject to the accounting document issued by the lender according to the
operating provisions.
 
1.2 The credit period under this Agreement is 12 months, that is, from Oct 19,
2006 to Oct 18, 2007.
 
1.3 The loans under this Agreement shall be only used by the borrower for
short-term fund turnover and may not be used for other purposes.
 
Article 2 Loan Rate and Methods of Figuring Interest
 
2.1 Interest rate under this Agreement:
 
(1) In case of RMB loans under this Agreement, interest rate shall be interest
rate of The People's Bank of China at 0.51 (%/month) plus (or minus) 5%. In case
of adjustment on benchmark interest rate by the State during the Agreement
period, the relevant benchmark interest rate applicable to the loan under this
Agreement shall be adjusted after the first date to accrue interest after the
date of adjustment according to corresponding interest level issued by the
People’s Republic of China. The lender shall notify the Borrower of such
adjustment.
 
(2) As for foreign exchange loans under this Agreement, annual interest rate
shall be / %(floating according to / months).
 
2.2 Interest on loans under this Agreement shall be charged based on 360 days
annually according to actual total drawings and number of days of loan after the
date of withdrawal.
 
2.3 Loan interest under this Agreement shall be paid on the 20th day of the last
month of each quarter under the Gregorian calendar. As for foreign exchange
loans, loans under this Agreement shall be returned on the day to accrue the
interest, and the borrower must pay the lender mature interest on the interest
paying date, and hereby authorize the lender to collect the interest actively
from the borrower’s deposit account issued in location of the lender. 
 

--------------------------------------------------------------------------------


 
Article 3 Drawing and Returning of Money
 
3.1 The lender shall have no obligation to provide loans under this Agreement
unless the following conditions occur.
 
(1) The borrower has filled out Debt and Credit Certificate and delivers
relevant documents and materials at the request of the lender before drawing
money.
 
(2) The borrower has transacted government permit, authorization, registration
and other proscribed procedures concerning the loan and shall transact
notarization procedures of this Agreement at the request of the lender.
 
(3) Provided that loans under this Agreement are secured, and proscribed
procedures such as notarization and registration etc. have been transacted at
the request of the lender, the mortgage shall remain effective.
 
(4) No circumstance of breach of Agreement occurs as listed in Article 7 of this
Agreement.
 
3.2
 
(1) The borrower shall
 
Draw money by installments according to the following drawing plan, but handle
the drawing procedures with the lender 3 bank working days prior to each drawing
date.
 
Date of drawing by installments
 
Drawing amount
___/___ M____ /____ D___  /____ Y
 
______/____ (currency)______/_____ (Amount in words)
 
___/___  M____ /____ D___ /____ Y
 
 
______/____ (currency)______/_____ (Amount in words)
 
___/___ M____ /____ D___ /____  Y
 
 
______/____ (currency)______/_____ (Amount in words)
 
___/___ M____ /____ D___ /____  Y
 
 
______/____ (currency)______/_____ (Amount in words)
 
___/___ M____ /____ D___ /____ Y
 
 
______/____ (currency)______/_____ (Amount in words)

 
Or
 
Handle one-off drawing procedures with the lender three (3) bank working days
prior to the date on which all conditions for money withdrawal as provided
herein have been satisfied.
 
(2) After the borrower has satisfied the conditions of drawing as provided
hereunder and has completed the drawing procedures in accordance with the
preceding paragraph the borrower shall promptly release the loan.
 
3.3 The lender has the right to cancel the remaining part not drawn by the
borrower according to the preceding paragraph, which the borrower shall have no
right to draw again without consent from the lender.
 
3.4 The borrower shall return all loans on the expiry date of the loan and
hereby authorize the lender to collect the money actively from deposit account
issued by the borrower in location of the lender.
 
3.5 The borrower shall acquire prior consent from the lender in case of
returning the loan in advance.
 
-2-

--------------------------------------------------------------------------------


 
Article 4 Representation and Guarantee
 
The borrower makes the following representation and guarantee at the time of
signature, which shall remain effective during effective period of this
Agreement.
 
4.1 The borrower is a corporate (not-for-profit) ; legal person registered and
established according to Chinese laws, which has full rights to its total
assets, and has complete civil capacity to be held responsible for independent
civil liability.
 
4.2 The borrower has authorized a representative to sign this Agreement, the
articles of which are all real declarations of the will of the borrower and have
binding force on the lender.
 
4.3 Execution and performance of this Agreement by the borrower shall not go
against laws, regulations, rules, adjudications or commands that shall be
observed by the borrower and not in conflict with the borrower’s Articles of
Associations, or any contract and agreement signed by the borrower or any other
obligations undertaken by the borrower.
 
4.4 The borrower guarantees that all its issued financial reports are in
compliance with relevant laws and regulations of China, which give true and fair
expression of the borrower’s financial status; and that all documents and
materials involved with this Agreement are true, effective, complete and correct
without any concealed information.
 
4.5 The borrower doesn’t conceal any impacts or court cases, arbitration cases,
administrative procedures, attachment actions, compulsory executive procedures
that may impact its signature or execution of this Agreement or result in
important adverse effect on its business or financial status or any other
important adverse events.
 
Article 5 Agreements
 
The borrower and the lender have entered into the following agreements during
period of the loan.
 
5.1 The borrower guarantees that it is a legal business and to use the loan as
required by 1.3 of this Agreement, to assist the lender to supervise and check
the circumstances of use of the loan and business status of the borrower and to
provide the lender with monthly and annual financial reports and other relevant
materials required by the lender.
 
5.2 The borrower guarantees that it will not carry out contracting, leasing
management, joint management, remolding into stock system, consolidation
(merger), joint investment (cooperation), dividing, establishment of subsidiary
companies, transfer of property rights, decrease of capital, suspension of
business, dissolution, application for bankruptcy or others that may impact
rights and interests of the lender.
 
5.3 The borrower guarantees not to make important changes to Articles of
Association or business scope, sell, lease, transfer or process all or most part
of its assets in other ways without consent from the lender; nor provide
guarantees to a third party that may result in important adverse effects on its
financial status or capacity to execute this Agreement.
 
5.4 The borrower guarantees not to go against normal returning order to pay off
other loans preferentially, and not to sign any contract or agreement that may
result in a subsumed status of loans under this contact at present or in the
future.
 
5.5 The borrowers shall pay off principal and interest under this Agreement in
the same currency, and shall ensure to exchange money acquired from the
guarantor into the loan currency by exchange transactions, adjustment or forward
contract to pay off principal and interest under instruction of the lender in
case that the guarantor should pay off the debts in a different currency.
 
 
-3-

--------------------------------------------------------------------------------


 
5.6 In case of any event that may result in important adverse effects on the
guarantor’s financial status or capacity to perform guarantee obligation, the
borrower guarantees to timely provide another guarantor approved by the lender.
 
5.7 The borrower guarantees to timely inform the lender of the following
matters.
 
(1) Inform the lender of any breach of Agreement listed in Article 7 or any
facts that may result in such breach of Agreement in written form 3 days after
knowing the event;
 
(2) Inform the lender of any important adverse events stated in 4.5 herein in
written form within 3 days after occurrence of the event;
 
(3) Inform the lender of change of legal representative, authorized
representative, mailing address, corporate name, or any important changes in
finance and human sources in written form 10 days in advance.
 
5.8 In case of any event listed in 4.5 herein that many impact execution of
liabilities of the borrowers, the lender has the right to process it as
stipulated in 8.1 herein.
 
Article 6 Guarantee for Debt
 
6.1 The following guarantor shall provide the guarantee to the lender for the
borrower in respect of the principal, interest, penalty and relevant charges
under this Agreement (guarantee contract shall be otherwise signed)
 
(1) ________________(guarantor) shall provide guarantee; and the Guarantee
Contract No. is.
 
(2) Xu Jie - Guanglin Chemistry Factory, Liufang Street, Jiangxia District,
Wuhan   (mortgagor) shall provide real estate (estate under mortgage) as
mortgage guarantee; and the Mortgage Contract No. is ZD7001200628078501,
ZD7001200628078502 .
 
(3) ____________ (pledger) shall provide ___________ (pledge) as pledge
guarantee; and the Pledge contract No. is ____________ .
 
Article 7 Events of Breach of Agreement
 
7.1 Any of the following events are deemed as breach of this Agreement by the
borrower;
 
(1) The borrower fails to return or pay off all or part of mature principle and
interest and relevant charges.
 
(2) The borrower fails to perform or goes against representation and guarantee
stipulated in Article 4 herein, or makes false, incorrect or incomplete
representation or guarantee.
 
(3) The borrower has gone against agreements in Article 5 herein.
 
(4) The borrower violates any other signed loan contract and agreement which
results in the liabilities declared to be premature under the said contract and
agreement; or the borrower does not pay the due liabilities under other signed
loan contract and agreement.
 
(5) Investor for the borrower withdraws his money, transfers assets or transfers
stock rights without authorization.
 
(6) The guarantor has lost or will lose ability to provide corresponding
guarantee with the loan, or goes against the guarantee documents he has signed.
 
-4-

--------------------------------------------------------------------------------


 
(7) The borrower goes against other articles (other than this article) herein.
 
7.2 That the lender fails to provide loans as stipulated in 3.2(2) herein is
deemed as breach of Agreement, except for breach by the borrower as provided in
Article 7.1.
 
Article 8 Handling of Breach of Agreement
 
8.1 In case of one or several events listed in Article 7 herein, the lender can
proceed in one or several of the following actions according to the situation.
 
(1) Declare advanced maturity of principal under this Agreement, all interests
shall be accrued, and recourse them immediately from the guarantor or borrowers
in various forms.
 
(2) Charge penalties and compound interest to overdue loans or loans diverted to
any other purpose, where interest rate for breach of RMB loans shall be
processed as stipulated by The People's Bank of China, and that of foreign
exchange loans shall be processed according to 20% more than the original rate.
 
(3) Collect part or all of deposit accounts in all business agencies of Shanghai
Pudong Development Bank by the borrower.
 
(4) Cancel loan amounts not used by the borrower.
 
(5) Request the borrower to provide other guarantees approved by the lender.
 
(6) Other essential actions prescribed by law.
 
Under such a situation, the borrower agrees to abandon any right to defense, and
shall compensate for all losses of the lender caused by breach of this
Agreement.
 
8.2 The lender with any breach of Agreement stated in 7.2 herein shall only be
liable for actual losses of borrowers in replaced loans on financial market,
that is, the differential between replaced loan acquired in normal ways on
financial market by the borrower and interest acquired from the lender. Save
from such liability, the lender shall not undertake any other liability.
Article 9  Other Clauses
 
9.1 After this Agreement takes effect, in case of any non-compliance with
relevant laws, regulations or rules issued by the state, both parties hereinto
shall timely negotiate on a supplementary contract to consummate this one under
the precondition that the lender’s loan security and benefit are safeguarded.
The lender keeps the right to accelerate loan expiration and right of immediate
recourse.
 
9.2 This Agreement applies to laws of the People’s Republic of China, and
disputes concerning this Agreement shall be under administration of people’s
court in location of the lender’s business.
 
9.3 This Agreement goes into effect after signed and sealed by both parties, and
expires after all principle, interest and charges under it have been paid off.
 
9.4 Loan application, loan evidence, loan obligation, corresponding guarantee
contract and relevant documents and materials are indispensable parts of this
Agreement, which have equal binding force with this Agreement.
 
9.5 Provided that this Agreement has been signed and coded before loan release
for purposes such as transaction of mortgage registration, the computer system
will generate another code automatically on loan release. In such a case, both
parties agree that both codes are effective.
 
-5-

--------------------------------------------------------------------------------


 
9.6 Provided that this Agreement has been signed and filled with anticipated
beginning and expiry dates of the loan before loan release for purposes such as
transaction of mortgage registration, the actual date of loan release may not
comply with the anticipated date filled herein. In such a case, the actual date
of loan release recorded in evidences such as loan note etc. shall prevail.
 
9.7 The Agreement is executed in duplicate, with one original retained by each
party and several copies for later reference.
 
Borrower:
Wuhan Blower Co., Ltd. (Seal)
 
Legal representative or authorized representative (signature and seal) : /s/ Xu
Jie
 
Lender:
Shanghai Pudong Development Bank Wuhan Branch
 
Legal representative or authorized representative (signature and seal) : /s/ Li
Fan
 
Opening bank and Account No. :
 
Date of signature: Oct 19, 2006
 
-6-

--------------------------------------------------------------------------------


 